Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Receipt of applicants’ remarks submitted January 24, 2022 is acknowledged. 
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 8-9, 11-22, 24-25, 29-30 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,085,966. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims herein are generic to the claims of ‘966 in the aspect to the antioxidant compounds and the dosage amounts, forms. ‘966 does not claim expressly the topical composition comprising hyaluronic acid as part of the excipients. However, ‘966 defines the excipients used in the topical composition. The patent defines that suitable topical excipients and vehicle can be routinely selected for particular use by skilled in the art. Humectants, such as hyaluronic acid, has been particularly exemplified as part of the excipients. See, particularly, col. 24, lines 30-65. Thus, it would have been obvious to one of ordinary skill in the art, in practice the method of ‘966, to use hyaluronic acid as part of the excipient/carrier for the topical composition.    .
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 8-9, 11-22, 24-25, 29-31, 33, 35-36 and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hamilton et al. (US 20020044913 A1, IDS) in view of, Murphy et al. (US 2005/0245487 A1),  Taylor et al. (US 2006/0229278 A1, IDS) and Holloway et al. (WO 2006/065920, IDS), and in further view of Haber (US 2006/0286046 A1). 
Hamilton et al. teach cosmetics composition comprising antioxidants to support skin metabolism and ameliorate the appearance of aging. Disclosed antioxidants include coenzyme Q. The antioxidants fight age related declines in skin mitochondrial function. See, particularly, the abstract, and the claims. Hamilton et al. also disclose that as skin ages, it thins, develops wrinkles, discolors, suspect able to infection, and heals poorly. Mitochondria function is critical to the skin. See, particularly, paragraphs [0007] to [0009].
Hamilton et al. do not teach expressly the employment of the quinone triphenylphosphonium derivatives herein as an antioxidant in their cosmetics composition, nor the employment of hyaluronic acid.
However, Murphy et al. teach mitochondrial-targeted antioxidant which comprises a lipophilic cation covalently coupled to an antioxidant moiety, wherein the antioxidant moiety is capable of being transported through the mitochondrial membrane and accumulated within the mitochondria of intact cells. In a preferred embodiment, the mitochondrially-targeted antioxidant 
    PNG
    media_image1.png
    135
    129
    media_image1.png
    Greyscale
, wherein Z is an anion, X is a linking group and R is an antioxidant moiety. See, particularly, paragraphs [0006] to [0013]. Murphy discloses a general process of making the mitochondrially-targeted antioxidants. See, paragraphs [0049] to [0058]. As to the antioxidant moiety, Murphy et al. teach that:
“The same general procedure can be used to make a wide range of mitochondrially targeted compounds with different antioxidant moieties R attached to the triphenylphosphonium (or other lipophilic cationic) salt. These will include a series of vitamin E derivatives, in which the length of the bridge linking the Vitamin-E function with the triphenylphosphonium salt is varied. Other antioxidants which can be used as R include chain breaking antioxidants, such as butylated hydroxyanisole, butylated hydroxytoluene, quinols
Taylor et al. teaches amphiphilic antioxidant compounds having a lipophilic cationic group and an antioxidant moiety. The antioxidant moiety may be quinone, quinol, vitamin E or its derivatives, chain breaking antioxidant, general radical scavengers. Particularly disclosed lipophilic cationic group is triphenyphosphonium cation. In one embodiment, the compounds are 
    PNG
    media_image2.png
    129
    183
    media_image2.png
    Greyscale
  Preferred anionic Z is alkyl or aryl sulfonate.  See, particularly, paragraphs [0015] to [0021]. Taylor et al. particularly teach the quinone triphenylphosphonium derivatives herein, including
    PNG
    media_image3.png
    139
    285
    media_image3.png
    Greyscale
 (paragraphs [0022-0023]), the salts herein, e.g. alkyl or aryl sulfonate as the count anion in the salt, and cyclodextrin complex (in the range of 1:4 to 4:1 compound: cyclodextrin and preferred 1:2) as amphiphilic antioxidants that particularly target mitochondria. See, particularly the abstract, paragraphs [0009] to [0012]; [0034], [0042] to [0048]. The antioxidants are useful in the treatment of diseases and conditions associated with oxidative stress. See, particularly, paragraph [0014]. The antioxidant may be administered to patients by oral and/or parenteral administration routes. Suitable parenteral routes include (but is not limited to) intravenous, intramuscular, subcutaneous, intradermal, sub dermal, intraarticular, intrathecal, intraperitoneal, mucosal, and the like. See, paragraphs [0219] to [0245]. 
Holloway et al teaches that targeting mitochondria or increasing the concentration of antioxidant in mitochondria is critical to realize the therapeutic effect of antioxidants in skin 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed the invention was made, to use the antioxidants disclosed by Murphy et al and/or Taylor et al. in the cosmetics composition of Hamilton et al. and use the composition to ameliorate skin aging or to combat other skin conditions having oxidative stress, such as skin infection (by any pathogens, such as virus, bacteria), photoaging, sun burn, etc. 
Haber teach that hyaluronic acid is one of the conventional skin care product additives and is particularly suitable for an anti-oxidative, anti-sun damage skin care product. See, particularly, the abstract, and paragraph [0063].  
A person of ordinary skill in the art would have been motivated to use the antioxidants disclosed by Murphy et al. and/or Taylor et al. in the cosmetics composition of Hamilton et al. and use the composition to ameliorate skin aging or to combat other skin conditions having oxidative stress, such as skin infection (by any pathogens, such as virus, bacteria), photoaging, sun burn, etc. because the quinone triphenylphosphonium antioxidants are known as mitochondria targeting antioxidants and are expected to deliver high efficacy of antioxidant activity to the skin.  Claim 4 recites properties of the antioxidant disclosed by Taylor et al. Such properties is inseparable from the compound. Any properties exhibited by or benefits provided the composition are inherent and are not given patentable weight over the prior art. A chemical butylated hydroxytoluene, quinols, vitamin E derivatives. Thus, it would have been obvious to make and use the mitochondrially-targeted antioxidants for treating the skin conditions. The employment of hyaluronic acid would have been obvious as hyaluronic acid is a known conventional skin care product, which is particularly suitable for skin care composition against oxidative stress, aging-related and/or sun damage related skin conditions.
Claim 3 is  rejected under 35 U.S.C. 103(a) as being unpatentable over Hamilton et al. (US 20020044913 A1, IDS) in view of, Murphy et al. (US 2005/0245487 A1),  Taylor et al. (US 2006/0229278 A1, IDS), Holloway et al. (WO 2006/065920, IDS), and  Haber (US 2006/0286046 A1).  for reasons set forth above, and in further view of Knight (GB 1466062, IDS)
Hamilton et al. (US 20020044913) in view of Murphy et al. (US 2005/0245487 A1), Holloway et al. (WO 2006/065920), Taylor et al. (US 2006/0229278) and Haber (US 2006/0286046 A1).  As a whole do not expressly teach the further employment of vitamin A (retinoid) in the cosmetics or dermatological composition.
However, Knight teaches that retinoic acid is known to be useful in cosmetic composition to improve skin functions. See, particularly, page 1, lines 37 to 65.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed the invention was made, to further employ retinoic acid in Hamilton’s cosmetic composition and method. 
A person of ordinary skill in the art would have been motivated to further employ retinoic acid in Hamilton’s cosmetic composition and method as retinoic acid is known to improve skin function. 
Claims 32, 34, 37 and 39 are  rejected under 35 U.S.C. 103(a) as being unpatentable over Hamilton et al. (US 20020044913 A1, IDS) in view of, Murphy et al. (US 2005/0245487 A1),  Taylor et al. (US 2006/0229278 A1, IDS), Holloway et al. (WO 2006/065920, IDS), and  Haber (US 2006/0286046 A1).  for reasons set forth above, and in further view of Eberl (US 2006/0120980 A1).
The teachings of Hamilton et al. (US 20020044913 A1, IDS) in view of, Murphy et al. (US 2005/0245487 A1), Taylor et al. (US 2006/0229278 A1, IDS) and Holloway et al. and Haber (US 2006/0286046 A1) have been discussed above. The cited references as a whole do not teach expressly the employment of the mitochondrially-targeted antioxidant, wherein the antioxidant moiety is N-acetyl cysteine or lipoic acid, or ascorbic acid.
However, Eberl teaches that N-acetyl cysteine and lipoic acid, ascorbic acid, along with vitamin E are among those antioxidants known to be beneficial for skin protection. See, particularly, paragraphs [0141] to [0148], and the claims. Eberl further discloses that dermatological active enzymatic component includes antioxidant transfers of mitochondrial oxidative phosphorylation. See, particularly, paragraph [0037].
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make such mitochondrially-targeted antioxidant with the known antioxidant moieties and to use the same for treating various skin conditions.
A person of ordinary skill in the art would have been motivated to make such mitochondrially-targeted antioxidant with the known antioxidant moieties and to use the same for treating various skin conditions because the antioxidant moieties have been old and well-known antioxidants and particularly known for treating skin conditions.
Response to the Arguments
Applicants’ remarks and exhibits submitted January 24, 2022 have been fully considered, but found unpersuasive.
As to the obvious double patenting rejection over US 10,085,966, the parent application, applicants contend that the rejections fails to identify a reason why a person having ordinary skill in the art would have been led to modify the cited claim in the particular manner that would result in the in the subject matter encompassed by the instant claims. Particularly, applicants contend that the ‘966 identify hyaluronic acid as an emollient or a humectant in topical formulation. Such attributes of hyaluronic acid as an emollient and a humectant are not shared by any and every possible excipient listed in ‘966. The arguments are not probative. First, emollient and humectant are well-known excipients for topical composition. Further, ‘966 expressly listed hyaluronic acid among those suitable excipients for the topical composition employed in claimed invention. Furthermore, a genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is ‘described’ as that term is used in [pre-AIA ] 35 U.S.C. 102(a), in that publication."). Id. at 1718. In instant case, one of ordinary skill in the art, in practice claimed invention of ‘966, would have the possession of any of the excipients listed in ‘966, including hyaluronic acid.
With respect to the rejections under 35 U.S.C. 103, the examiner maintains that, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The prior art as a whole teach that the compounds employed herein have been known as mitochondrially targeted antioxidants in the art, and mitochondrial oxidative damage have been known to be implicated in various diseases and conditions, and is particularly true for various skin conditions. It have been well-understood in the art that normal antioxidants could not reach and/or accumulate in mitochondrion because of the lack of lipophilic moieties. Recently developed mitochondrially targeted antioxidants would overcome such disadvantage. Thus, in view of the cited references as  a whole, one of ordinary skill in the art would have been motivated to use the known mitochondrially targeted antioxidant for treating the skin conditions by topical application. 
As to the remarks about the teachings of  Hamilton and Holloway, note, "The use of patents as references is not limited to what the patentees describe as their own inventions or to In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Also, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Hamilton and Holloway reveals the state of the art about the criticality of antioxidant in mitochondria against skin conditions. Particularly, the cited references disclosed that targeting mitochondria or increasing the concentration of antioxidant in mitochondria is critical to realize the therapeutic effect of antioxidants in skin treatment against aging, infection and other pathogenic conditions of skin associated with oxidative stress, and CoQ10 has been particularly known for mitochondria targeting antioxidation activity. Possessing such knowledge and the improved mitochondria targeting quinone triphenylphosphonium derivative herein, one of ordinary skill in the art would have been motivated to use the improved mitochondria targeting quinone  triphenylphosphonium derivatives herein for treating oxidative stress related skin condition through a commonly used route, topical application. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., without carnitine and lipoic acid) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants further contend that CoQ10 and the quinone triphenylphosphonium herein employed are structurally distinct and that one of ordinary skill in the art would not reasonably In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969). It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. See, MPEP 716.07. Thus, Tournas lack probative force in asserting that idebenone is not effective as antioxidant in skin protection.
Applicants further contend that the cited references provide no reasonable expectation of success herein, i.e., result in effective delivery to mitochondria in skin fibroblasts and keratinocyte. The arguments are not probative. Murphy et al. teach the mitochondria targeting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Discover the optimum route for delivering the antioxidant to skin cells by routine experimentation would have been within the purview of ordinary skill in the art. Further, topical administration has been an old and well-known route of administration for treating skin conditions. 
Applicants further arguments that the topical application of the mitochondria targeting antioxidant herein would have not been obvious because  “from knowledge in the art of orally administered antioxidant, a skilled person would not reasonably have expected success by topically administering the same antioxidant compound”, citing several examples (the exhibits) that oral drugs were not suitable for topical administrations. The arguments are not probative. Initially, note, the mitochondria targeting triphenylphosphonium antioxidants herein are not limited to oral administration. Further, the treatment of skin herein is local treatment, or administering the drug directly to skin cell. Most of cited examples are for systemic administration, i.e., transdermal administration as a route of systemic administration. Also, the cited examples are drawn to treatment of a variety of diseases and disorders, the etiologies are 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627